Order entered on or about December 31, 1938, affirmed, with ten dollars costs and disbursements. No opinion. Present — O’Malley, Townley, Dore, Cohn and Callahan, JJ.; Callahan, J., dissents and votes to reverse and deny the motion for an order directing the muniei*919pal civil service commission for the city of New York to revoke the resolution adopted by it at its meeting on September 8, 1938, on the ground that the action taken was within the power and discretion of the defendants-appellants.— Order entered February 9, 1939, affirmed, with ten dollars costs and disbursements to the petitioners-respondents against the intervenors-appellants. No opinion. Present — O’Malley, Townley, Dore, Cohn and Callahan, JJ.; Callahan, J., dissents and votes to reverse and grant the motion of the intervenors-defendants to amend their answers. [See 170 Mise. 939.]